DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Information Disclosure Statement
The information disclosure statement filed 8/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and denoted with strikethrough has not been considered.

Claim Objections
	Claims 26 and 30 are objected to because in line 4 of each claim “to uncompresses” should apparently recite – to uncompress --. 
	Claim 32 is objected to because in line 6, “portion” should apparently be recited as – portions --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, and 15-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vanegas et al. (US 2016/0053556).  Vanegas et al. disclose an apparatus comprising: a downhole tool (400 or 500) operable to connect with a line (320, as in fig 3, not shown in embodiments of fig 4/5, see paragraphs 25, 29), wherein the downhole tool comprises: a first body (510/520/530); a second body (542/outer housing of 540), wherein the first body and the second body are connected together (fig 5), and wherein the first body is operable to move with respect to the second body when a predetermined tension is applied to the line from a wellsite surface to cause the downhole tool to release the line (paragraph 29); wherein the downhole tool is or comprises a cable head (as shown); wherein the line is or comprises a wire rope, a wireline, a multiline, a braided line, a slickline, or another flexible line configured to carry the downhole tool within the wellbore (cable as described and known in the art would encompass these options); wherein the first body and the second body are connected together via a plurality of pins (514), and wherein the pins are configured to break when the predetermined tension is applied to the line from the wellsite surface to permit the first body to move with respect to the second body (paragraph 29); wherein the first body is operable to connect with the line (paragraph 29) and the second body is by releasing the line (paragraph 29, all portions separate from each other).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holbert, Jr. (US 4,880,257) and Thomson (US 5,699,823) disclose mating flanges for use with a vertically oriented tension pin (58, as in fig 1, and 14 as in fig 1, respectively) and Berger et al. (US 5,219,025) teach that projecting portions of bodies as connecting to each other are flanges (as in fig 5, col. 5, lines 19-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
4/21/2020